Having heard the Libel of the sa John Whitehorne late master of the Sloop Swallow in behalf of himself and the owners of sa Sloop and also the Claim made by William Callender and Company Merchants in Philadelphia to the Goods Enumerated in the Libel: I having also heard all the Proofs Allegations and authorities adduced by the Parties on both sides and duly considered the Same — it Appears to me by the Evidences in the Case, that the Goods Specified in the Libel Are the Sails, Rigging, Anchors, Cables and other Stores and part of the Cargoe lately belonging to the Brigantine Chaulkey of Philadelphia whereof John Anderson was late Master and which was unfortunately Cast away on the Eleventh day of July last at night upon one of the Keys Calld hogsties: and as it has been Conceded and allow’d by the Appellant that they the sd- Claimants were the owners and Proprietors of the sa Brigantine: I am of Opinion that they have a property in the Goods Mention’d in the Libel, and have a Right to the Restitution thereof in paying Reasonable Salvage for the same. It is therefore Considered and Decreed that he the sd John Whitehorne Restore and deliver to the sa William Callender and Company all and Singular the Sails, Rigging, Anchors, Cables, Provisions and other Goods and Stores enumerated and Specified in the sa Libel they the sd Claimants paying to the John Whitehorn (for the use of those to whom of Right the Same doth belong) the Sum of Eight hundred Ppunds in Publick Bills of Credit of the old Tenour in lieu of Salvage including therein all Losses, Charges, and Labour which he the sa John Whitehorne, or his owners have Suffer’d, Sustain’d, or undergone in the premises untill the time of their delivery and it is further order’d and Decreed that the sa Claimants pay the cost of this Court: Taxed at £30/16/0.
Samuel Wickham Dep‘ Judge